OPINION — AG — ** PUBLIC FUNDS, PRIVATE USE ** CAN THE CITY OF MADILL ISSUE BONDS UNDER ARTICLE X, SECTION 27
OKLAHOMA CONSTITUTION FOR THE PURPOSE OF CONSTRUCTING A "FACTORY" BUILDING AND FURNISHING APPROXIMATELY $18,000.00 FOR INSTALLING MACHINER, ETC., FOR A "COMMERCIAL GARMENT FACTORY" WHICH THE CITIZENS THEREOF WISH TO BRING TO THE CITY ? — NEGATIVE (PUBLIC FUNDS, UTILITY, PUBLIC UTILITY, PRIVATE APPLICATION, PRIVATE BUSINESS) CITE: OPINION NO. JUNE 6, 1946 — STEVENS, ARTICLE X, SECTION 27, 11 Ohio St. 645 [11-645] (MAYNARD KENNERLY)